ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77I At a regular meeting held June 29-30, 2006, the Board of Trustees for the Registrant voted to approve the addition of Class R3 shares, Class R4 shares and Class R5 shares for the International Core Fund and U.S. Core Fund. On May 15, 2009, the Registrant filed a registration statement with the Securities and Exchange Commission for immediate effectiveness for these share classes. At a regular meeting held June 8-9, 2009, the Board of Trustees for the Registrant voted to approve the conversion of the outstanding Class R1 shares (the “Converting Class”) of the Classic Value Mega Cap, Global Shareholder Yield, Growth Opportunities, International Growth and Value Opportunities funds to Class A shares (the “target Class”) of the same Funds, effective as of August 21, 2009 (the “Conversion Date”). Each outstanding converting Class share shall be converted automatically, and without any action or choice on the part of the holder thereof, into the corresponding target Class share, as detailed above, based on the relative net asset value per share (“NAV”) of each such converting Class at the time of the calculation of the NAV of such converting Class on the relevant Conversion Date; The number of target Class shares into which a Converting Class share is converted shall equal the number (including for this purpose fractions of a share) obtained by dividing the NAV of the converting Class shares at the time of the calculation of the NAV on the Conversion Date by the NAV of the relevant target Class shares at the same time.
